Citation Nr: 0425897	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  04-02 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.



REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which denied the benefit sought on 
appeal.  The veteran, who had active service from March 1960 
to April 1962, appealed that decision to BVA, and the case 
was referred to the Board for appellate review.

The issue of a bilateral foot disorder will be addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's bilateral hearing loss is causally or 
etiologically related to the acoustic trauma he was exposed 
to during service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the veteran, bilateral 
hearing loss was incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.385 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist the claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

First, the VA has the duty under the VCAA to notify a 
claimant and any representative of information and evidence 
needed to substantiate and complete a claim.  Collectively, 
the August 2003 rating decision as well as the January 2004 
Statement of the Case issued in connection with the veteran's 
appeal have notified him of the evidence considered, the 
pertinent laws and regulations, and the reasons his claim was 
denied.  In addition, the RO sent a letter in July 2003 to 
the veteran that specifically informed him of what 
information and evidence was still needed from him as well as 
the substance of the VCAA, including the division of 
responsibilities between the VA and the veteran in obtaining 
the evidence.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been associated 
with the claims file, as were his VA outpatient records and 
private medical records.  Additionally, the veteran has been 
afforded a VA examination in connection with his claim for 
service connection.  The veteran and his representative have 
not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  

Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained.  Moreover, the Board notes that any 
deficiencies in VA compliance with the VCAA notice or 
development requirements are not prejudicial to the veteran 
by virtue of the complete grant of benefits sought on appeal 
as discussed below.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Therefore, the Board finds that disposition of the 
appellant's claim for service connection for bilateral 
hearing loss is appropriate.


Background and Evidence

Service records show that the veteran had active service from 
March 1960 to April 1962.  His DD 214 indicates that he 
served as a pioneer and that his last duty assignment and 
major command was Company E, 10th Engineer Battalion.

Service medical records are negative for any complaints, 
treatment, or diagnosis of bilateral hearing loss.  In 
particular, the veteran was provided an induction examination 
as well as a separation examination in March 1960 and April 
1962, respectively, during which no clinical abnormalities of 
the ears were noted and he denied having a medical history of 
ear trouble.  In addition, the induction examination report 
recorded the veteran's scores on the whispered and spoken 
voice tests as 15/15 for both ears.  He was also provided an 
audiological evaluation during his separation examination in 
March 1962, and his pure tone thresholds, in decibels, were 
reported as follows:




HERTZ


500
1000
2000
4000
RIGHT
10 (25)
15 (25)
15 (25)
15 (20)
LEFT
0 (15)
0 (10)
5 (15)
10 (15)

(The figures in parentheses are based on International 
Standards Organization [ISO] Standards to facilitate data 
comparison.  Prior to November 1967, audiometric results were 
reported in American Standards Association [ASA] Standards in 
service medical records).  

Gary L. Wyeno, M.A., CCC-A, a private audiologist, submitted 
a letter on behalf of the veteran in June 2003 indicating 
that a hearing test and a tympanogram had been performed, 
which revealed mild to moderate high frequency hearing loss 
in both ears.  However, neither the letter nor the audiogram 
report provided the specific numerical pure tone thresholds 
for each of the individual frequencies, that is, an 
interpretation of the graph.  Mr. Wyeno also noted that the 
veteran had served as a combat engineer and was exposed to 
noise in basic training.  In this regard, he indicated that 
the veteran had been around small arms fire, C3, C4, and 
dynamite explosives as well as some large firearms in the 
form of .50 caliber machine guns and the infiltration course 
during basic training without ear protection.  The veteran's 
active duty had exposed him to explosions several times 
during his period of service.  Mr. Wyeno opined that some of 
the veteran's hearing loss was more likely than not related 
to his military history.

The veteran was afforded a VA examination in August 2003 for 
the purpose of determining the nature and etiology of his 
hearing loss and tinnitus.  The examiner noted that the 
veteran served as a combat engineer and often fired rifle and 
.50 caliber machine guns as well as set off dynamite, C3, and 
C4.  On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
30
55
LEFT
15
10
10
25
40

Speech audiometry revealed speech recognition ability of 82 
percent in the right ear and of 96 percent in the left ear.  
The veteran was diagnosed as having high frequency 
sensorineural hearing loss.  The examiner noted that the 
veteran's hearing was normal upon separation and opined that 
it was not likely that his hearing loss was precipitated by 
military noise exposure.

In the August 2003 Notice of Disagreement, the veteran's 
representative argued that his hearing had not actually been 
tested during the induction examination and that as a result 
it was impossible to determine whether the veteran's hearing 
had actually diminished during his period of service.  The 
representative also noted that the veteran had already been 
granted service connection for tinnitus based on the same 
noise exposure.  As such, he argued that that the veteran 
should be granted the benefit of the doubt since it could not 
be determined whether the veteran's hearing loss had occurred 
during his military service.  These contentions were 
reiterated in the veteran's February 2004 VA Form 9.

  
Law and Analysis

The veteran contends that he is entitled to service 
connection for bilateral hearing loss.  More specifically, he 
claims that he was exposed to acoustic trauma during service 
and that his bilateral hearing loss resulted from that noise 
exposure.

Applicable law provides that disability compensation benefits 
may be awarded for a disease or injury incurred in or 
aggravated during active military, naval, or air service. 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.1, 3.4 (2002).  
Service connection may also be granted for certain chronic 
diseases, such as sensorineural hearing loss, when such 
diseases are manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2003).  In order 
to establish service connection, a claimant must generally 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus or relationship between 
the current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board finds that the 
veteran is entitled to service connection for bilateral 
hearing loss.  The August 2003 VA examination report 
demonstrates that the veteran currently has hearing loss by 
VA standards.  In addition, the veteran's duty assignments 
included serving as a pioneer in the Company E, 10th Engineer 
Battalion.  Thus, it appears that the veteran was likely 
exposed to loud noise during his period of active service.  
In fact, the Board notes that the RO already acknowledged the 
veteran's military noise exposure in its grant of service 
connection for tinnitus in the August 2003 rating decision.  
The question then remaining is whether the veteran's current 
bilateral hearing loss is related to his noise exposure 
during service.  

Although the veteran was not treated for or diagnosed with 
bilateral hearing loss during service or within one year 
thereafter, the Board notes that there are medical opinions 
associated with the claims file that pertain to the etiology 
of his bilateral hearing loss.  However, these medical 
opinions are conflicting.  In this regard, the Board notes 
that the veteran's private audiologist opined that some of 
the veteran's hearing loss was more likely than not related 
to his military history.  However, the August 2003 VA 
examiner, who was also an audiologist, noted that the 
veteran's hearing was normal upon separation and opined that 
it was not likely that his hearing loss was precipitated by 
military noise exposure.  Both of these opinions were based 
on similar accounts of the veteran's noise exposure during 
his period of service.

In general, the Board is responsible for assessing the 
credibility and weight to be given to the evidence.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  Such 
assessments extend to medical evidence.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  The Board finds that in the 
aggregate these statements and opinions are of approximately 
equal probative value and persuasiveness.  Because there is 
at least an approximate balance of positive and negative 
evidence regarding the issue at hand, the Board finds that 
the 
evidence raises at least a reasonable doubt as to whether the 
veteran's current hearing loss was incurred in service. 38 
U.S.C.A. § 5107(b) (West 2002)); 38 C.F.R. § 3.102 (2002).

To the extent that there is any reasonable doubt as to the 
relationship of the veteran's current bilateral hearing loss 
to the acoustic trauma he was exposed to during service, that 
doubt will be resolved in the veteran's favor.  Based on the 
evidence of record, the Board finds that the veteran was 
exposed to acoustic trauma during service and that his 
current hearing loss is related to that noise exposure.  
Accordingly, the Board concludes that service connection for 
bilateral hearing loss is warranted.


ORDER

Service connection for bilateral hearing loss is granted.


REMAND

As discussed above, the VCAA provides that the VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires the VA to 
assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2003).  Such 
assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  

In this regard, the Board observes that the veteran was 
afforded a VA examination in August 2003 in connection with 
his claim for a foot disorder.  The examiner noted that the 
veteran did not have bilateral pes planus and instead 
diagnosed him as having musculoligamentous strain and 
tendonitis secondary to his moderately high arches in both 
feet although the veteran's March 1962 separation examination 
including a finding of bilateral 2nd degree pes planus or 
flatfoot.  However, the VA examiner did not provide an 
opinion as to whether it was at least as likely as not that 
these disorders were related to his military service.  
Additionally, the Board observes that the veteran submitted a 
statement in July 2003 indicating that he had a minor flat 
foot condition prior to entering service, which he believed 
had been aggravated by his active service.  Therefore, the 
Board is of the opinion that another VA medical examination 
and medical opinion are necessary for the purpose of 
determining the nature and etiology of any bilateral foot 
disorder that may be present.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  The case is being returned to the RO via 
the Appeals Management Center in Washington, D.C., and the VA 
will notify the veteran if further action on his part is 
required.  Accordingly, the case is REMANDED for the 
following actions:

The veteran should be afforded a VA 
examination to determine the nature 
and etiology of any bilateral foot 
disorder that may be present.  Any 
and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to identify all 
current foot disorders and indicate 
for each current disorder, whether 
such disorder preexisted the 
veteran's military service.  For each 
disorder found to have preexisted the 
veteran's military service, the 
examiner should indicate whether the 
foot disorder worsened during 
service, and if so, whether the 
increase in severity represented the 
natural progression of the 
disability.  If a current foot 
disorder is determined by the 
examiner not to have preexisted the 
veteran's military service, the 
examiner is requested to indicate 
whether it is at least as likely as 
not that the current foot disorder is 
etiologically related to the 
symptomatology shown during the 
veteran's separation examination or 
otherwise to his military service.  

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history 
[,]" 38 C.F.R. § 4.1 (2003), copies 
of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified. 



	                     
______________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



